Citation Nr: 1032600	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-38 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Michael K. O'Neill, Esq.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1946 to June 1949.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions by the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).

A claim for hypertension was initially denied on the merits in 
May 1991.  It was subsequently denied in August 1991, July 1992, 
August 1994 (by the Board), July 1996 (by the Veterans Claims 
Court), and again in May 1999.  

In July 2005, the Veteran filed another claim, which was 
ultimately denied by the Board in September 2009.  The Veteran 
appealed to the Veterans Claims Court, and the Court vacated the 
Board's decision pursuant to a Joint Motion for Remand (JMR) in 
December 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Pursuant to the Joint Motion, the Veteran should be provided with 
notice regarding alternative forms of evidence and the type of 
evidence required to reopen his claim.  In addition, an attempt 
to obtain his service treatment records (STRs) should be 
undertaken.  Next, under the direction of the Joint Motion, the 
Veteran should be provided with notice on the merits of the case.  

Further, an attempt should be made to obtain the Veteran's 
records from the 37th U.S. Army Hospital in Okinawa, Japan, in 
July 1947 for hypertension, and again at the U.S. Army Hospital 
on Clark Air Force Base in Angeles City, Pampanga in 1948 and 
1949.   

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notice on both the 
merits of a claim for service connection and 
regarding what the new and material evidence 
should address in order to substantiate his 
claim, specifically that it should show that 
his hypertension was incurred during active 
service or within one year of separation from 
active service.  

The letter should also advise the Veteran of 
alternate sources of evidence he can submit 
in lieu of the service records that are fire 
related; examples of alternate sources from 
the Manual should be included in the letter.  
A copy of the notice letter(s) should be 
associated with the claims file.

2.  Contact the National Personnel Records 
Center and request any and all STRs relating 
to assessment of or treatment for 
hypertension or blood pressure, for the 
entire period of the Veteran's active service 
(September 1946 to June 1949).  

Request any treatment records from the 37th 
U.S. Army Hospital in Okinawa, Japan, in July 
1947, and the U.S. Army Hospital on Clark Air 
Force Base in Angeles City, Pampanga in 1948 
and 1949.   

Document all attempts to obtain records and 
any negative replies.  

3.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
If the benefit sought is not granted, the 
claimant and his attorney should be furnished a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

